                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     ADTRADER, INC., ET AL.,                           Case No.17-cv-07082-BLF (VKD)
                                                        Plaintiffs,
                                   9
                                                                                           ORDER GRANTING DEFENDANT'S
                                                 v.                                        ADMINISTRATIVE MOTION TO FILE
                                  10
                                                                                           UNDER SEAL
                                  11     GOOGLE LLC,
                                                                                           Re: Dkt. No. 75
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Google LLC (“Google”) filed an administrative motion to seal portions of its

                                  15   Joint Discovery Letter Brief re: AdTrader Interrogatory No. 5 and the supporting Attachment

                                  16   (Dkt. Nos. 75-4, 75-6). Plaintiffs opposes the motion. Dkt. No. 77. For the reasons stated below,

                                  17   the motion is granted.

                                  18          Google argues that the matters designated for sealing contain commercially sensitive

                                  19   information regarding Google’s methods for detecting fraudulent activity on its platforms. It says

                                  20   that public disclosure of this information would make it easier for advertisers wishing to commit

                                  21   fraud to evade detection, thereby harming the integrity of Google’s advertising network and

                                  22   resulting in competitive harm to Google. Dkt. Nos. 75, 75-1. Plaintiffs urge the Court to deny

                                  23   Google’s motion to seal, on the ground that the information sought to be sealed is already in the

                                  24   public domain and Google has not made the necessary showing of good cause to keep the

                                  25   information from the public. Dkt. No. 77.

                                  26          While there is a “strong presumption in favor of access” by the public to judicial records

                                  27   and documents accompanying dispositive motions that can be overcome only by a showing of

                                  28   “compelling reasons supported by specific factual findings,” Kamakana v. City & Cty. of
                                   1   Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (internal quotation marks and citation omitted),

                                   2   the presumption does not apply equally to a motion addressing matters that are only “tangentially

                                   3   related to the merits of a case,” Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092,

                                   4   1101 (9th Cir.), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38 (2016).

                                   5   A party seeking to seal documents or information in connection with such a motion must meet the

                                   6   lower “good cause” standard of Fed. R. Civ. P. 26(c).

                                   7          The particular matters addressed in the parties’ underlying filing—namely, a discovery

                                   8   dispute regarding the confidentiality designation of an interrogatory response and the impact of

                                   9   that designation on AdTrader’s ability to investigate the alleged fraudulent advertising activity that

                                  10   caused Google to terminate its account—is only tangentially related to the merits of the case. The

                                  11   Court therefore applies the “good cause” standard of Fed. R. Civ. P. 26(c).

                                  12          In the accompanying order addressing the parties’ September 18, 2018 joint discovery
Northern District of California
 United States District Court




                                  13   dispute letter (Dkt. No. 82) the Court has already found that the designated portions of Google’s

                                  14   response to Interrogatory No. 5 may be maintained in confidence and not publicly disclosed. For

                                  15   the same reasons, the Court finds that the Attachment to the joint discovery dispute letter (Dkt.

                                  16   No. 75-6) may be filed under seal.

                                  17          With respect to the joint discovery dispute letter itself (Dkt. No. 75-4), the designated

                                  18   portions of the letter concern Google’s explanation in support of the confidentiality designation for

                                  19   its interrogatory response, and reveal much of the same information concerning Google’s fraud

                                  20   detection activities. The Court likewise finds that the designated portions of this document may

                                  21   be filed under seal.

                                  22          IT IS SO ORDERED.

                                  23   Dated: October 30, 2018

                                  24

                                  25
                                                                                                    VIRGINIA K. DEMARCHI
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
                                                                                         2
